PAID FIRE DEPARTMENTS
Fire departments with three or more salaried firemen are by state law considered paid fire departments. The chief of any paid fire department must have had at least three years actual experience as a paid fireman to be qualified to serve as chief and, therefore, a city or town may not appoint an individual chief of a paid department when such individual lacks three years actual experience as a paid fireman.  The Attorney General has considered your request for opinion wherein you, in effect, ask the following questions: 1. Are fire departments with three or more salaried firemen by state law considered to be paid fire departments? 2. Can a city or town appoint a fire chief when he lacks three years experience as a paid fireman. As stated in your opinion request, 11 O.S. 348 [11-348](b) (1971) defines a volunteer fire department to be "one which has in its employ not more than two full time salaried firemen." Conversely, any fire department having more than two full time salaried firemen cannot be a volunteer department and must necessarily, therefore, be deemed to be a paid department. Consequently, your first question must be answered in the affirmative when a department has in its employ more than two full time salaried firemen. Title 11 O.S. 332 [11-332] (1971) establishes the qualifications for paid chiefs of paid departments as follows: "The chief of any paid fire department so appointed shall have had at least three years actual experience as a paid fireman". The Attorney General has heretofore determined, in Opinion No. 73-226 that Section 332 requires that the chief of any paid fire department must be disqualified from serving as such chief where he lacks three years actual experience as a paid fireman. A plain reading of the statute and the Attorney General's Opinion above cited requires that your second question be answered in the negative.  It is, therefore, the opinion of the Attorney General that fire departments with three or more salaried firemen are by state law considered paid fire departments. It is further the opinion of the Attorney General that the chief of any paid fire department must have had at least three years actual experience as a paid fireman to be qualified to serve as chief and, therefore, a city or town may not appoint an individual chief of a paid department when such individual lacks three years actual experience as a paid fireman.  (William Don Kiser)